      Case 2:08-cr-02072-EFS     ECF No. 137    filed 05/11/20   PageID.618 Page 1 of 3




1
                                                                              FILED IN THE
2                                                                         U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON



3                                                                   May 11, 2020
                                                                         SEAN F. MCAVOY, CLERK
4                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
5

6    UNITED STATES OF AMERICA,                  No.   2:08-CR-2072-EFS-1

7                              Plaintiff,
                                                ORDER GRANTING
8                v.                             DEFENDANT’S MOTION TO
                                                RENEW DEFENDANT’S MOTION
9    ALVIN LEE GUAJARDO,                        REQUESTING THE COURT
                                                COMPEL THE BOP TO ADJUST
10                             Defendant.       HIS SENTENCE PURSUANT TO
                                                THIS COURT’S ORDER DATED
11                                              JULY 2, 2015, AND 3582(C)(2)

12

13         Before the Court, without oral argument, is Defendant Alvin Lee Guajardo’s

14   Motion to Renew his prior motion requesting the Court compel the BOP to adjust

15   his sentence. ECF No. 136. On March 24, 2009, the Court sentenced Defendant to

16   180 months imprisonment. On July 2, 2015, the Court granted Defendant a two-

17   level reduction in his Guidelines sentence pursuant to 18 U.S.C. § 3582(c)(2). ECF

18   No. 130 (Attachment A). This resulted in a reduction of Defendant’s previously

19   imposed sentence of imprisonment of 180 months to 168 months. Id. This reduction

20   was based on a reduction in the applicable Guidelines’ imprisonment range from

21   210-262 months to 168-210 months. Defendant’s applicable Guidelines’

22   imprisonment range was based on his Criminal History Category III and his Total




                                                                     Order — Page 1 of 3
         Case 2:08-cr-02072-EFS   ECF No. 137   filed 05/11/20   PageID.619 Page 2 of 3




1    Offense Level, following a “grouping” or multi-count adjustment to the offense

2    levels for his individual counts.

3            On October 11, 2019, Defendant asked the Court to compel the BOP to

4    reduce his sentence to 168 months per the Court’s July 2, 2015 Order. ECF Nos.

5    130 & 134. The Court denied Defendant’s motion as moot, explaining that the BOP

6    website appeared to reflect that Defendant’s sentence had been adjusted by the

7    BOP pursuant to the Court’s order dated July 2, 2015, with leave to renew if new

8    information was discovered reflecting that the BOP had not reduced his sentence to

9    168 months. ECF No. 135.

10           Defendant again asks the Court to compel the BOP to reduce his sentence to

11   168 months. ECF No. 136. Upon further review, it appears that the BOP reduced

12   Defendant’s sentence from 180 months to 168 months for Count 1, but did not

13   reduce Defendant’s sentence for Counts 6 and 7.1 According to the Court’s July 2,

14   2015 Order, the Court reduced Defendant’s sentence from 180 months to 168

15   months, concurrent on all counts. See ECF Nos. 132 & 133. This is because

16   Defendant’s Guidelines’ imprisonment range for all counts was based on a multi-

17

18

19

20   1   Defendant pled guilty to Count One (Conspiracy to Distribute a Controlled
21
     Substance in violation of 21 U.S.C. § 845) and Counts Six and Seven (Assault on an
22
     Officer by Using a Dangerous Weapon in violation of 18 U.S.C. § 111(a)(1) & (b)).




                                                                     Order — Page 2 of 3
         Case 2:08-cr-02072-EFS    ECF No. 137    filed 05/11/20   PageID.620 Page 3 of 3




1    count grouping adjustment.2 Accordingly, Defendant’s Guidelines’ range for all

2    counts, including Counts 6 and 7, was reduced as a result of the two-level reduction

3    in the Guidelines pursuant to 18 U.S.C. § 3582(c)(2). Thus, the Court grants

4    Defendant’s motion and directs the BOP to reduce Defendant’s sentence for Counts

5    6 and 7 from 180 months to 168 months, to be served concurrently to each other

6    and the 168-month sentence on Count 1.

7             IT IS HEREBY ORDERED:

8             1. Defendant’s Motion to Review his Prior Motion Requesting the Court

9                Compel the BOP to Adjust his Sentence Pursuant to this Courts Order

10               Dated July 2, 2015 and 3582(c)(2), ECF No. 136, is GRANTED.

11            2. The U.S. Bureau of Prisons is directed reduce Defendant’s sentence for

12               Count 6 and Count 7 from 180 months to 168 months, to be served

13               concurrently to each other and with the 168-month sentence on Count 1.

14            IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

15   provide copies to Defendant, counsel, the U.S. Probation Office, and the U.S.

16   Bureau of Prisons.

17            DATED this 11th       day of May 2020.

18                               s/Edward F. Shea
                                       EDWARD F. SHEA
19                             Senior United States District Judge

20   2   In fact, without Count 1, Defendant’s Guidelines’ imprisonment range for Counts 6
21
     and 7 would have been less because his total adjusted offense level would have been
22
     less




                                                                       Order — Page 3 of 3
